Exhibit 10.1

 

January 30, 2006 Grants

 

AMERICAN STATES WATER COMPANY

2000 STOCK INCENTIVE PLAN

FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) by and
between AMERICAN STATES WATER COMPANY, a California corporation (the
“Corporation”), and                                     (the “Participant”)
evidences the nonqualified stock option (the “Option”) granted by the
Corporation to the Participant as to the number of shares of the Corporation’s
common shares, no par value (the “Common Shares”), first set forth below.

 

Number of Common Shares:(1)

 

Award Date: 

 

 

 

 

 

 

 

Exercise Price per Share:(1)                                     
$               

 

Expiration Date:(1),(2)

 

 

 

 

 

 

 

% Vesting

Date of Vesting(1),(2)

 

 

 

 

 

 

 

 

 

 

            %

 

 

 

 

 

            %

 

 

 

 

 

            %

 

 

 

 

 

 

The Option is granted under the American States Water Company 2000 Stock
Incentive Plan, as amended (the “Plan”) and subject to the Terms and Conditions
of Option (the “Terms”) attached to this Option Agreement (incorporated herein
by this reference) and to the Plan. The Option has been granted to the
Participant in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Participant. The Option is not and shall
not be deemed to be an incentive stock option within the meaning of Section 422
of the Code. Capitalized terms are defined in the Plan if not defined herein.
The parties agree to the terms of the Option set forth herein, and the
Participant acknowledges receipt of a copy of the Terms and the Plan.

 

“PARTICIPANT”

 

AMERICAN STATES WATER
COMPANY,

 

 

 

a California corporation

Signature

 

 

 

 

 

 

 

Print Name

 

By:

 

 

 

 

 

 

Address

 

Its:

 

 

 

 

 

 

City, State, Zip Code

 

 

 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

 

 

 

Signature of Spouse

Date

 

--------------------------------------------------------------------------------

(1)   Subject to adjustment under Section 5.2 of the Plan.

(2)   Subject to early termination as provided in Section 4 below.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF OPTION

 

1.                                      Vesting; Limits on Exercise.

 

As set forth in the Option Agreement, the Option shall vest and become
exercisable in percentage installments of the aggregate number of Common Shares
subject to the Option. The Option may be exercised only to the extent the Option
is vested and exercisable.

 

•                  Cumulative Exercisability. To the extent that the Option is
vested and exercisable, the Participant has the right to exercise the Option (to
the extent not previously exercised), and such right shall continue, until the
expiration or earlier termination of the Option.

 

•                  No Fractional Shares. Fractional share interests shall be
disregarded, but may be cumulated.

 

•                  Minimum Exercise. No fewer than 100(1) Common Shares may be
purchased at any one time, unless the number purchased is the total number at
the time exercisable under the Option.

 

2.                                      Continuance of Employment Required; No
Employment Commitment.

 

Except as provided in Section 4.2 below, (a) the vesting schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
under this Option Agreement and (b) employment or service for only a portion of
the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in Section 4.2 below or under the Plan.

 

Nothing contained in this Option Agreement or the Plan constitutes an employment
commitment by the Company, affects the Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by the Corporation or any Subsidiary, interferes in
any way with the right of the Corporation or any Subsidiary at any time to
terminate such employment, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation.

 

3.                                      Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation of a written notice stating the number of Common Shares to be
purchased pursuant to the Option and accompanied by:

 

1

--------------------------------------------------------------------------------


 

•                  delivery of an executed Exercise Agreement in substantially
the form attached hereto as Exhibit A or such other form as from time to time
may be required by the Committee (the “Exercise Agreement”);

 

•                  payment in full for the Exercise Price of the shares to be
purchased, by check or electronic funds transfer to the Corporation, subject to
such specific procedures or directions as the Committee may establish;

 

•                  satisfaction of the tax withholding provisions of Section 5.5
of the Plan; and

 

•                  any written statements or agreements required pursuant to
Section 5.4 of the Plan.

 

The Committee also may but is not required to authorize a non-cash payment
alternative specified below at or prior to the time of exercise, in which case,
the Exercise Price and/or applicable withholding taxes, to the extent so
authorized, may be paid in full or in part by Common Shares already owned by the
Participant, valued at their Fair Market Value on the exercise date; provided,
however, that any shares acquired upon exercise of a stock option or otherwise
directly from the Corporation must have been owned by the Participant for at
least six (6) months before the date of such exercise.

 

4.                                      Early Termination of Option.

 

4.1                               Possible Termination of Option upon Change in
Control. The Option is subject to termination in connection with a Change in
Control Event or certain similar reorganization events as provided in
Section 5.2 of the Plan.

 

4.2                               Termination of Option upon a Termination of
Participant’s Employment or Services. Subject to earlier termination on the
Expiration Date of the Option or pursuant to Section 4.1 above, if the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the following rules shall apply (the last day that
the Participant is employed by or provides services to the Corporation or a
Subsidiary is referred to as the Participant’s “Severance Date”):

 

•                  if the termination of the Participant’s employment or
services is the result of any reason other than the Participant’s death, Total
Disability, Retirement or a termination by the Corporation or a Subsidiary for
Cause, (a) the Participant will have until the date that is three months after
his or her Severance Date to exercise the Option (or portion thereof) to the
extent that it was vested on the Severance Date, (b) the Option, to the extent
not vested on the Severance Date, shall terminate on the Severance Date, and
(c) the Option, to the extent exercisable for the 3-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 3-month period;

 

•                  if the termination of the Participant’s employment or
services is the result of the Participant’s death, Total Disability or the
Participant’s Retirement, (a) the

 

2

--------------------------------------------------------------------------------


 

Option will continue to vest and become exercisable in accordance with the
vesting schedule set forth in the Option Agreement, (b) the Participant (or his
or her beneficiary or personal representative, as the case may be) will have
until the close of business on the date immediately prior to the Expiration
Date, to the extent it is then vested, to exercise the Option, and (c) the
Option, to the extent not exercised during such period, shall terminate on the
Expiration Date; and

 

•                  if the Participant’s employment or services are terminated by
the Company for Cause, the Option, to the extent not exercised, whether vested
or unvested, on the Severance Date shall terminate on the Severance Date.

 

For purposes of the Option, “Total Disability” and “Cause” have the meanings
given to such terms in the Plan. For purposes of the Option, “Retirement” means
retirement by the Participant from active service as an officer or employee of
the Corporation and/or its Subsidiaries after attaining age 55 and having 20 or
more years of service with the Corporation and/or its Subsidiaries.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. The Administrator shall be
the sole judge of whether the Participant continues to render employment or
services for purposes of this Option Agreement.

 

5.                                      Non-Transferability and Other
Restrictions.

 

The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 1.9 of the Plan.

 

6.                                      Notices.

 

Any notice to be given under the terms of this Option Agreement or the Exercise
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the address
given beneath the Participant’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
Eligible Employee, shall be deemed to have been duly given when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

 

7.                                      Plan.

 

The Option and all rights of the Participant under this Option Agreement are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Participant acknowledges receipt of a copy

 

3

--------------------------------------------------------------------------------


 

of the Plan and agrees to be bound by the terms thereof. The Participant
acknowledges reading and understanding the Plan. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.

 

8.                                      Entire Agreement.

 

This Option Agreement (together with the form of Exercise Agreement attached
hereto) and the Plan together constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan, this Option Agreement and the
Exercise Agreement may be amended pursuant to Section 5.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof or of the Exercise Agreement in
writing to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

9.                                      Governing Law; Limited Rights.

 

9.1. California Law. This Option Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.

 

9.2. Limited Rights. The Participant has no rights as a shareholder of the
Corporation with respect to the Option as set forth in Section 5.7 of the Plan.
The Option does not place any limit on the corporate authority of the
Corporation as set forth in Section 5.14 of the Plan.

 

(Remainder of Page Intentionally Left Blank)

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMERICAN STATES WATER COMPANY

2000 STOCK INCENTIVE PLAN

OPTION EXERCISE AGREEMENT

 

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Nonqualified Stock Option Agreement dated as
of                        (the “Option Agreement”) under the American States
Water Company 2000 Stock Incentive Plan, as amended (the “Plan”), as follows:

 

•                  the Purchaser hereby irrevocably elects to purchase
                         shares of Common Shares (the “Shares”), of American
States Water Company (the “Corporation”), and

 

•                  such purchase shall be at the price of
$                        per share, for an aggregate amount of
$                        (subject to applicable withholding taxes pursuant to
Section 5.5 of the Plan).

 

Capitalized terms are defined in the Plan if not defined herein.

 

Delivery of Shares. The Purchaser requests that (1) a certificate representing
the Common Shares be registered to Purchaser and delivered to:
                                or (2) that the Common Shares be registered in
the Purchaser’s name and electronically delivered
to:                                                                                                                                     .

 

Plan and Option Agreement. The Purchaser acknowledges that all of his/her rights
are subject to, and the Purchaser agrees to be bound by, all of the terms and
conditions of the Plan and the Option Agreement, both of which are incorporated
herein by this reference. If a conflict or inconsistency between the terms and
conditions of this Exercise Agreement and of the Plan or the Option Agreement
shall arise, the terms and conditions of the Plan and/or the Option Agreement
shall govern. The Purchaser acknowledges receipt of a copy of all documents
referenced herein and acknowledges reading and understanding these documents and
having an opportunity to ask any questions that he/she may have had about them.

 

“PURCHASER”

 

ACCEPTED BY:

 

 

AMERICAN STATES WATER

 

 

 

COMPANY,

Signature

 

a California corporation

 

 

 

 

 

 

By:

 

 

Print Name

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Address

 

Title:

 

 

 

 

 

 

 

 

 

 

 

(To be completed by the Corporation after the price (including

City, State, Zip Code

 

applicable withholding taxes), value (if applicable) and receipt of funds is
verified.)

 

--------------------------------------------------------------------------------